DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2nd Action Non-Final Rejection
Claims 14-21 are pending.  Claim 14 is independent.  No claim is amended in the response filed 4/12/2022.
Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but not found persuasive.  Applicant’s urge the combination of references is improper because an essential feature of Meng et al. concerns exfoliation of hexagonal boron nitride during hot drawing of fibers. Applicant’s urge that Meng et al. is concerned with drawn composite fibers, and would ever be combined with Kim et al. which concerns sintering silver particles and bonding them to a polymer substrate as they are concerned with completely different art areas.  
In response to Applicant’s arguments that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art is motivated to combine the teachings of Meng with Kim since both teach flexible nanoparticle nonwoven article fabrication using heat. 
	Examiner notes that the Humlicek (US 4,103,058) reference was inadvertently omitted within the rejection statement however, clearly cited in the body of the non-final rejection dated 1/21/2022 on page 5 last paragraph.  Said correction is made below. The teachings of Meng is properly combinable with Humleck establishing the common knowledge that the claimed blown microfibers can be made from nearly any fiber forming material including the polyethylene of Meng et al.  
	Accordingly the rejection is maintained and the rejection statement has been corrected below.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14-21 are rejected under 35 U.S.C. 103 as obvious over Meng et al. “Polyethylene-Assisted Exfoliation of Hexagonal Boron Nitride in Composite Fibers: A Combined Experimental and Computational Study” (Macromol. Chem.  Phys. 2015,   216,  pgs.847−855) (PDF is attached) in view of Kim et al. “Selective Light-Induced Patterning of Carbon Nanotube/Silver Nanoparticle Composite To Produce Extremely Flexible Conductive Electrodes”, (ACS Appl. Mater. Interfaces 2017, 9, 6163−6170) and Humlicek (US 4,103,058).   
Meng et al. teach polyethylene/hexagonal boron nitride composite fiber fabricated by hot drawing via shear flow gel spinning (see abstract) which resulting matrix (web) is explained on page 850.  Specifically, Meng et al. teach a method of making PE/h-BN composite ﬁbers with hexagonal boron nitride powder in ethanol (see page 848, section 2.2-2.3) and the teaching on page 847 that hexagonal boron nitride is an analogue of graphite as required by claims 15-16. 
The wavelength of claim 14 is met by the experiment described on page 849, section 2.4 where the wavelength excitation is 532nm which meets the claimed 200-1000nm of claim 14. 
Limitation to wherein the particle coating comprises loosely bound distinct particles that are not chemically bonded to each other and are not retained in a binder material other than the thermally - softenable nonwoven fiber web, is met by the art teaching the same claimed hexagonal boron nitride in dried powder form and does not use the term binder.  See section 2.2-2.3.  With respect to the claim language requiring the hexagonal boron nitride to be loosely bound, the figures on the bottom of page 851 in the colored pdf illustrates inter- and intra-plane bonding, and the paragraph above 3.2 on page 852 specifically teaches that he effect of ﬁber drawing conditions were subsequently visualized and studied quantitatively in the computational domain in order to better understand the stress transfer mechanism between PE and h-BN leading to the separation (i.e., exfoliation) of the h-BN layers.  Thus, Meng et al. encompass language to loosely bound since the composite fibers have the hexagonal boron nitride bound but separatable.
The Experimental Section of Meng et al. described on pages 848-849 do not exemplify wherein the pulsed electromagnetic radiation has sufficient fluence and pulse width to increase bonding force between at least a portion of the loosely bound 
distinct particles and the thermally - softenable nonwoven fiber web as is required by the claim 14.  
	In the analogous art, Kim et al. teach a xenon flash lamp of broadband wavelength 200−1500 nm. meeting the claim 17 and composite irradiation with intense pulsed light IPL meeting the pulsed laser in claim 18 in patterning nonwoven composite in general.  See abstract and the methods section on page 6169.  It is the Examiner’s position that each of these would meet the pulsed electromagnetic radiation of claim 14.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Meng et al. with the claimed pulsed electromagnetic radiation as taught by Kim et al. because Kim et al. teach a xenon flash lamp of broadband wavelength 200−1500 nm. meeting the claims 14 and 17 along with  composite irradiation with intense pulsed light IPL meeting the pulsed laser in claim 18 are commonly known in patterning nonwoven composite and Meng et al. teach the similar process for hexagonal boron nitride (h-BN) in polyethylene (PE)/h-BN composite ﬁbers during hot-drawing and exemplify SEM scanning electron microscopy in general.  
	Meng and Kim et al. do not teach wherein the thermally-softenable nonwoven fiber web is selected from meltspun fiber webs, blown microfiber webs, needletacked staple fiber webs, thermally bonded airlaid webs, and spunlace webs as is required by the claim 14.  
	In the analogous art of polymer webs, Humlicek (US 4,103,058) teach the state of the art that microfibers may be made from nearly any fiber-forming material that may be liquified, as by melting or dissolving, to the viscosities used in microfiber-blowing  operation. A preferred polymer for melt-blown microfibers is polypropylene, which is especially suited for use in oil-sorbing products. Other useful polymers for melt blown microfibers include polyethylene (as taught by Meng et al.), polyethylene terephthalate, nylons, and other polymers as known in the art. For solution-blowing, such polymers as polyvinylchloride, polystyrene, and polyarylsulfone are used. Inorganic materials also form useful blown microfibers.  See col.5.ln 37-48.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the polyethylene of Meng et al. with the claimed blown microfiber web as taught by Humlicek teaching the common knowledge that the claimed blown microfibers can be made from nearly any fiber forming material including the polyethylene of Meng et al.  
	One of ordinary skill is motivated to combine the teachings of Meng, Kim and Humlicek since all are in the analogous art of making a nonwoven web in general.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/Examiner, Art Unit 1761                                                                                                                                                                                                        
/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761